      Case 1:19-cr-00463-DLC Document 245 Filed 02/23/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA,               :           S10 19cr463 (DLC)
                                         :
                -v-                      :                  ORDER
                                         :
 DAVID MALEH,                            :
                           Defendant.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     The Court has scheduled the change of plea hearing to occur

on March 5, 2021 at 9 a.m.     The defendant is incarcerated.          Due

to the COVID-19 pandemic, the defendant may have the option of

appearing in court or through a videoconference.         If, due to the

increase in demand for videoconference proceedings, a

videoconference is not available it may be possible to arrange

for a telephone conference.     Accordingly, it is hereby

     ORDERED that defense counsel shall respond to the following

two questions by noon on March 3:

       1) Does the defendant consent to have the proceeding
          occur as a videoconference?

       2) If a videoconference is unavailable, does the
          defendant consent to have the proceeding occur as a
          telephone conference?
         Case 1:19-cr-00463-DLC Document 245 Filed 02/23/21 Page 2 of 2



     If the defendant consents to either option, please complete

and submit the written consent form attached to this Order if it

is feasible to do so.


Dated:       New York, New York
             February 23, 2021


                                     ____________________________
                                              DENISE COTE
                                     United States District Judge




                                       2
